Citation Nr: 0033444	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  94-45 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for melioidosis, 
including as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a skin disability, 
including as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active from January 1967 to August 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's claims of service connection for 
melioidosis and for any skin condition (skin disability), to 
include as secondary to in-service exposure to Agent Orange.  
The veteran perfected a timely appeal of these determinations 
to the Board.

As a preliminary matter, the Board observes that, in an 
informal claim filed at the RO&IC in May 1984, the veteran 
asserted entitlement to service connection for, among other 
disabilities, melioidosis and for "cutaneous 
abscess/unexplained rashes, skin disorders," which he 
contended were secondary to his exposure to Agent Orange.  
Thereafter, in an October 1984 letter, the RO&IC advised the 
veteran that his claim was being disallowed; the RO&IC 
explained that mere exposure to Agent Orange is not a disease 
or disability.  Because new regulations pertaining to the 
adjudication of claims of service connection asserted as 
secondary to exposure to Agent Orange during service were 
promulgated subsequent to the denial of the veteran's earlier 
claims, the Board concludes that the RO&IC correctly 
determined that the current claims are new claims and 
adjudicated them on a de novo basis.  See McCartt v. West, 12 
Vet. App. 164, 167 (1999); Spencer v. Brown, 4 Vet. App. 283, 
289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 115 S. Ct. 61 (1994).  

In addition, in an August 1994 rating decision, the RO&IC 
denied the veteran's claim seeking an increased rating for 
his service-connected PTSD, then evaluated as 30 percent 
disabling.  The veteran disagreed; however, in an April 1995 
rating action, the RO&IC increased the evaluation of the 
veteran's PTSD to the current 100 percent rating, effective 
April 5, 1994.  As such, because the benefit sought on appeal 
was granted, i.e., entitlement to a total schedular 
evaluation, and the veteran has not initiated an appeal 
regarding the effective date of the award, no claim with 
respect to the veteran's PTSD is before the Board.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Further, in a February 2000 rating decision, the RO&IC denied 
service connection for hearing loss, an ear infection and 
tinnitus on the basis that the veteran's claims for these 
benefits were not well grounded.  The RO&IC notified the 
veteran of these determinations later that same month.  To 
date, the record does not reflect that the veteran has 
disagreed with any of these determinations, and as such, none 
of these claims is before the Board.  Recently, however, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  This law provides, among 
other things, that any veteran whose claim was denied or 
dismissed by VA, the United States Court of Appeals for 
Veterans Claims (Court) or the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) from July 14, 1999, 
to November 9, 2000, on the basis that it was not well 
grounded, as that term was formerly used in 38 U.S.C.A. 
§ 5107(a) (1999), may have his or her claim readjudicated 
under the new law.  In light of the newly enacted statute, 
the veteran is hereby advised that if he wishes to have his 
claims for hearing loss, an ear infection and/or tinnitus 
readjudicated pursuant to the new law, he must affirmatively 
communicate that intent, and his request must be received by 
VA no later than November 9, 2002.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

As a final preliminary matter, the Board observes that, in 
his September 1994 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board.  In doing so, the 
veteran did not indicate whether he wished to testify at a 
hearing held at the local VA office or in Washington, DC.  
Instead, he noted that he was scheduled to testify before a 
hearing officer at a hearing scheduled to take place the 
following month and indicated that, during that hearing, he 
would submit evidence in support of his claims; that hearing 
was held as scheduled.  Although this suggests that the 
veteran might not have wished to testify at a Board hearing, 
in an attempt to clarify this matter, in a July 2000 letter 
the Board requested the veteran state whether he indeed 
wished to be afforded a Board hearing, and if so, which type 
of Board hearing he desired.  A notation in the claims folder 
reflects that, as of August 28, 2000, the veteran had not 
replied.  In letters dated in August and September 2000, 
however, the Board advised the veteran that he was scheduled 
to testify before a Member of the Board at a hearing held in 
Washington, DC, in November 2000.  Although neither hearing 
notice was returned as undeliverable, the veteran failed to 
report; indeed, his representative noted his failure to 
report in written argument dated that same day as the 
scheduled hearing.  Since that time, there is no indication 
in the record that the veteran has requested that the hearing 
be rescheduled.  Under the circumstances, the Board 
determines that the veteran's request for a Board hearing has 
been withdrawn.  See 38 C.F.R. § 20.702 (2000).  


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
each of the veteran's claims must be remanded for additional 
development and adjudication.

With respect to the veteran's claim of service connection for 
melioidosis, the Board observes that, in July 1996 written 
argument, his representative characterized the disability as 
"unique" and argued that its onset was consistent with both 
his service in Southeast Asia and to his exposure to Agent 
Orange while in Vietnam.  Thereafter, in a January 2000 
rating action, the RO&IC confirmed and continued the denial 
of this claim on the basis that his claim for this benefit 
was not well grounded.  In doing so, the RO&IC indicated that 
melioidosis "was an infection of humans and animals caused 
by Burkholderia" and that it was not an Agent Orange-related 
condition.  As noted in the introduction, however, the 
requirement that a veteran submit a well-grounded claim in 
order to trigger VA's duty to assist has been repealed.  In 
any event, the Board observes that Dorland's Illustrated 
Medical Dictionary (28th ed. 1994), defines melioidosis as an 
infection of humans and animals that clinically resembles 
glanders.  Dorland's further states that, although it occurs 
worldwide, most cases are seen in Southeast Asia.  Dorland's 
also reports that, in humans, the disease is usually acquired 
through contact of a break in the skin with contaminated soil 
or water.

With respect to the veteran's claim of service connection for 
skin disability, the Board observes that the veteran 
maintains that he has suffered from chronic and recurrent 
skin problems since his period of service.  In addition, the 
claims folder reflects that, in May 1993, he was afforded a 
VA skin examination.  In the examination report, the 
physician noted the veteran's pertinent history and diagnosed 
him as having "by history, acneiform out breaks (service-
connected)" and "by history and exam, onychomycosis of the 
toes (service-connected)."  It is unclear to the Board 
whether these diagnoses indicate that the veteran's recurrent 
skin problems are attributable to his period of service, to 
include his asserted in-service exposure to Agent Orange.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO&IC has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that each of these claims must be remanded for 
further development, to include affording him an appropriate 
VA examination, in which the examiner offers an opinion, 
subsequent to his or her review of the record, as to whether 
it is at least as likely as not that the veteran has 
melioidosis or a skin disability that is related to his 
military service.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).

In addition, the Board observes that, in adjudicating this 
claim, the RO&IC has not, to date, considered the application 
of 38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the veteran's combat service, in 
reconsidering this issue, the RO&IC must specifically 
consider that law and regulation.  See Dambach v. Gober, 223 
F.3d 1376, 1380 (Fed. Cir. 2000).

Further, as noted above, the record shows that the veteran 
receives regular VA medical care.  As such, because records 
generated by VA facilities that might have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file, these records must be associated with the 
claims folder.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
RO&IC must also obtain these treatment records because they 
might contain diagnostic studies and other conclusions that 
might be determinative in the disposition of these claims.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO&IC should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for melioidosis and for any 
skin problems from any other facility or 
source identified by the veteran.  This 
should specifically include any 
outstanding records of the veteran's 
pertinent treatment at the Lebanon, 
Pennsylvania, VA Medical Center.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
and diagnosis of any melioidosis and/or 
skin problems found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any melioidosis or skin disability 
found to be present is etiologically 
related to the veteran's period of 
military service, to include his claimed 
exposure to Agent Orange while serving in 
Vietnam.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

3.  The RO&IC should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO&IC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO&IC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO&IC 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claims must be 
readjudicated on a de novo basis, and if 
the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


